 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DENNIS STEVENS,                                  Case No. 19cv646-JAH (NLS)
               Plaintiff,
12
                                                      ORDER WITHDRAWING
13          v.                                        DEFENDANT’S MOTION TO
                                                      COMPEL ARBITRATION AND STAY
14
     BMW OF NORTH AMERICA, LLC; and                   ACTION PENDING SETTLEMENT
15   DOES 1-10,
16                   Defendants.
17
18         On April 26, 2019, Defendant BMW of North America, LLC (“Defendant”) filed a
19   Motion to Compel Arbitration and Stay Action [Doc. No. 10]. No opposition was filed by
20   Plaintiff Dennis Stevens (“Plaintiff”). The Court received notice of a settlement between
21   the parties and found it appropriate to withdraw the motion with leave to refile should the
22   parties fail to reach a settlement agreement. See Doc. Nos. 15,16.
23         On September 26, 2019, Defendant refiled the Motion to Compel Arbitration and
24   Stay Action. [Doc. No. 23]. A settlement disposition conference was held on October 15,
25   2019 and discussions continued. On November 1, 2019, Defendant noticed the Court that
26   the parties executed a written settlement agreement and requested the motion be
27   withdrawn.
28

                                                  1
                                                                                19cv646 JAH (NLS)
 1         Good cause appearing, the Court withdraws the Motion to Compel Arbitration and
 2   Stay Action. Should the settlement not result in dismissal of the case in its entirety, the
 3   parties may refile appropriate motions.
 4         Accordingly, IT IS HEREBY ORDERED Defendant’s motion to compel arbitration
 5   and stay action is WITHDRAWN and the hearing date set for November 18, 2019 is
 6   VACATED.
 7         IT IS SO ORDERED.
 8
 9   DATED: November 5, 2019
                                                     _____________________________
10                                                   HON. JOHN A. HOUSTON
11                                                    UNITED STATES DISTRICT COURT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                19cv646 JAH (NLS)
